                       UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION
 In the Matter of:                                }
 ROLTA INTERNATIONAL, INC.                        }   CASE NO. 20-82282-CRJ-11
 EIN: XX-XXX1132                                  }
                                                  }   CHAPTER 11
                                                  }
                       Debtor(s).                 }



      ORDER SCHEDULING TELEPHONIC INTERIM HEARING ON FIRST DAY
                  MOTIONS AND STATUS CONFERENCE

         On October 29, 2020, the Debtor, and certain related entities, filed for relief under Chapter

 11, Title 11 of the United States Bankruptcy Code. The Debtor filed the following pleadings: (1)

 Motion for Joint Administration of Cases Involving Six Related Debtors; (2) Application to

 Employ; (3) Motion to Extend Time to File Remaining Schedules; (4) Debtor’s Emergency Motion

 for Authority to Pay Pre-Petition Taxes Pursuant to 11 U.S.C. §§ 105(a) and 507(a)(8) and to

 Honor Checks for Payment of Taxes; (5) Emergency Motion for Order Authorizing and Directing

 the Honoring of Debtor’s Pre-Petition Payroll Checks and Authorizing the Debtor to Pay Pre-

 Petition Wages and Employee Benefits of Current Employees; and (6) Motion for Authority to

 Use Cash Collateral (hereinafter the “First Day Motions”).

        The Court will hold an interim hearing (the “Interim Hearing”) on the First Day Motions

 and a Status Conference to discuss the expeditious and economical resolution of the case.

        IT IS THEREFORE ORDERED, ADJUDGED and DECREED as follows:

        1.     The First Day Motions are hereby scheduled for Interim Hearing on November 4,

 2020 at 1:00 p.m., CDT, before the Honorable Clifton R. Jessup, Jr. A separate Order will be

 entered following the Interim Hearing scheduling First Day Motions for final hearing that cannot

 be approved finally pursuant to Rule 6003 of the Federal Rules of Bankruptcy Procedure.




Case 20-82282-CRJ11        Doc 12    Filed 10/30/20 Entered 10/30/20 13:25:07              Desc Main
                                    Document     Page 1 of 2
        2.      Counsel for the Debtor(s) must appear telephonically at the Status Conference on

 November 4, 2020 at 1:00 p.m., CDT before the Honorable Clifton R. Jessup, Jr. If there is a

 failure to attend the Status Conference, the Court may enter appropriate Orders.

         The Interim Hearing and Status Conference and will be held via an AT&T call-in number.
 The dial-in number is 1-877-336-1280. When prompted, enter the access code #2749965. There
 is no security code, and please do not select any other feature. Other cases or matters may be
 scheduled for telephonic hearing at the same time. Parties should call in five minutes prior to the
 start of the hearing. Once connected, please mute your phone until your case is called. After
 your hearing is completed, please hang up to end your call. To avoid disruption, telephonic
 hearing participants are expected to call from a quiet location and are not permitted to use a
 "speaker" function or to place the call on hold (as this may cause music or other noises to play
 during the hearings of other participants). Participants are encouraged to call from a landline if
 possible.
         THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. DO NOT
 COME TO THE COURTHOUSE. PLEASE SEE THE COURT'S WEBSITE FOR
 ADDITIONAL INFORMATION (www.alnb.uscourts.gov).



 Dated this the 30th day of October, 2020.

                                                      /s/ Clifton R. Jessup, Jr.
                                                      Clifton R. Jessup, Jr.
                                                      United States Bankruptcy Judge




Case 20-82282-CRJ11        Doc 12    Filed 10/30/20 Entered 10/30/20 13:25:07             Desc Main
                                    Document     Page 2 of 2
